EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nathan Rees on 01/29/2021.
The application has been amended as follows: 
Please amend claim 1 as follows:
1. (Currently amended) An automated computer implemented method comprising:
receiving a request relating to a hyperlink of a first unstructured electronic document, wherein the hyperlink comprises a string in the first unstructured electronic document;
identifying a second unstructured electronic document comprising a set of information relating to the hyperlink, the set of information further comprising originating information and related information to the originating information, the second unstructured electronic document being an image-based source document; 
parsing elements extracted from originating information and related information into
character-sized units, wherein each of the character-sized units is delimited by a bounding box, and wherein each of the elements is identified based on a map of a position of each of the elements of the originating information and the related information, said map generated based on directional pointers determined for each page of the second unstructured electronic document containing the originating information and the related information;

grouping the character-sized units stored in the array into at least one of a word, a phrase,
and a number based on a character-type of each character-sized unit;
mapping the grouped character-sized units to the string, wherein the mapping causes a position of the string in the first unstructured electronic document to be visually emphasized when a user interacts with at least one of the elements; and
presenting the second unstructured electronic document separated from the first unstructured electric document.

Please amend claim 21 as follows:
21. (Currently amended) An automated computer implemented method comprising: 
receiving a request relating to a hyperlink of a first unstructured electronic document, wherein the first unstructured electronic document is a financial application, and wherein the hyperlink comprises a string in the first unstructured electronic document;
identifying a second unstructured electronic document comprising a set of information relating to the hyperlink, the set of information further comprising originating information and related information to the originating information, the second unstructured electronic document being a financial document that is an image-based source document;
parsing elements extracted from originating information and related information into character-sized units, wherein each of the character-sized units is delimited by a bounding box, and wherein each of the elements is identified based on a map of a position of each of the elements of the originating information and the related information, said map 
grouping the character-sized units into at least one of a word, a phrase, and a number based on a character-type of each character-sized unit, wherein the character-sized units are stored in an ordered array;
mapping the grouped character-sized units to the string, wherein the mapping causes a position of the string in the first unstructured electronic document to be visually emphasized when a user interacts with at least one of the elements; and
presenting the second unstructured electronic document separated from the first unstructured electric document.

Please amend claim 29 as follows:
29. (Currently Amended) An automated computer implemented method comprising: receiving a request relating to a hyperlink of a first unstructured electronic document, the first unstructured electronic document being a financial document, wherein the hyperlink comprises a first string in the first unstructured electronic document;
identifying a second unstructured electronic document comprising a set of information relating to the hyperlink, the set of information further comprising originating information and related information to the originating information, the second unstructured electronic document being a financial document;
parsing elements extracted from originating information and related information into character-sized units, wherein each of the character-sized units is delimited by a bounding box, and wherein each of the elements are identified based on a map of a position of each , said map generated based on directional pointers determined for each page of the second unstructured electronic document containing the originating information and the related information;
grouping the character-sized units into at least one of a word, a phrase, and a number based on a character-type of each character-sized unit, wherein the character-sized units are stored in an ordered array:
mapping the grouped character-sized units to the first string, wherein the mapping causes a position of the first string in the first unstructured electronic document to be visually emphasized when a user interacts with at least one of the elements; and
presenting the second unstructured electronic document, the second unstructured electronic document further comprising an additional hyperlink for further request of an image-based source document, wherein the additional hyperlink corresponds to a second string in the second unstructured electronic document, the second string being associated with a  particular pointer of the directional pointers, said second string having a mapping to the image-based source document that causes a position of the second string in the image-based source document to be visually emphasized in presentation of the image-based source document.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 21 and 29, the features of identifying a second unstructured electronic document comprising information relating to a hyperlink comprising a string in a first unstructured electronic document; parsing elements extracted from the information comprising originating information and related information to the original 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU V HUYNH whose telephone number is (571)272-4126.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR PAULA can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THU V HUYNH/            Primary Examiner, Art Unit 2177